Election/Restrictions
Claims 34-37, 48-52 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 38-47, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 34-52 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a textile, film, composite, laminate, fiber, hollow fiber, filtration material or separations material as claimed in claim 34 and a method of making a functionalized porous membrane as claimed in claim 38.  The closest prior art of record is Callahan et al. (US Patent No. 6,287,730) and Patel (US Patent Application No. 2010/0131044).  Callahan et al. teach a composite, fiber, hollow fiber, filtration material or separations material comprising a microporous membrane having a surface and an internal fibrillar structure.  Callahan et al. fail to teach a functionalized membrane and a functional molecule attached by vapor deposition process to: the internal fibrillar structure of the membrane, and optionally to the surface of the membrane.  Patel teaches a membrane and a functional molecule attached by a vapor deposition process to the internal structure of the membrane.  However, the functional molecule is released from the membrane.  Therefore, Patel fails to teach a functionalized membrane that comprises a microporous, mesoporous, or nanoporous membrane having a surface and an internal fibrillar structure, and a functional molecule attached by vapor deposition process to: the internal fibrillar structure of the membrane, and optionally to the surface of the membrane.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/5/2021